Bleckley, Justice.
After our careful ruling in the Central Railroad & Banking Company vs. Kenney, 58 Ga., 485, we need not discuss such a case as the present, which involves legal principles similar to those which were decided in that case, and, in its main features, is controlled by that authority. The commander of a hand car ought to see to it that the employees under his orders do their duty. If they cannot safely work with coats on, he should require them to take their coats off. If they move the car at too high a speed, he should interpose promptly, and prevent it. If the car is not in a condition to be run. safely, he should not have it run at all. He stands to the company in a relation of trust, and should be faithful to its interest as well as his own safety. A most important part of his duty is to supervise the employees who are placed under him.
Judgment affirmed.